     Case 2:18-cv-01042-MCE-KJN Document 52 Filed 10/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODNEY CHARLES EILAND,                            No. 2:18-cv-1042 MCE KJN P
12                        Plaintiff,
13             v.                                       FINDINGS AND RECOMMENDATIONS
14    SACRAMENTO COUNTY SHERIFF’S
      DEPARTMENT, et al.,
15
                          Defendants.
16

17

18            By order filed August 12, 2020, plaintiff was ordered to show cause, within sixty days,

19   why the John Doe defendants should not be dismissed, and this action terminated. The sixty-day

20   period has now expired, and plaintiff has not shown cause or otherwise responded to the court’s

21   order.

22            Accordingly, IT IS HEREBY RECOMMENDED that:

23            1. Plaintiff’s claims against the John Doe defendants be dismissed without prejudice. See

24   Local Rule 110; Fed. R. Civ. P. 41(b).

25            2. This action be terminated and judgment be entered. (See ECF No. 49.)

26            These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, plaintiff may file written objections
                                                        1
     Case 2:18-cv-01042-MCE-KJN Document 52 Filed 10/27/20 Page 2 of 2


 1   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

 2   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 3   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 4   (9th Cir. 1991).

 5   Dated: October 27, 2020

 6

 7
     eila1042.fsc
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
